512 So. 2d 212 (1987)
Cromwell ROBERTS, Maria A. Andres, Antonio I. Garcia, Nelson J. Flores, and Roges Adain, Appellants,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
Nos. 87-107, 87-635, 87-779, 87-106 and 87-302.
District Court of Appeal of Florida, Third District.
May 26, 1987.
Cromwell Roberts, Maria A. Andres, Antonio I. Garcia and Nelson Flores, in pro. per.
John R. Greenwood, Miami, for Roges Adain, appellant.
Geri Atkinson-Hazelton and John D. Maher, Tallahassee, for appellee.
Before SCHWARTZ, C.J., and BASKIN and DANIEL S. PEARSON, JJ.

On Motions to Compel Preparation of Transcripts at No Cost
SCHWARTZ, Chief Judge.
The appellants, who are indigents appealing from the denial of unemployment compensation benefits, have moved that the Unemployment Compensation Commission provide them with transcripts of their administrative hearings without charge. We believe that there is no statute or rule provision which obliges the Commission to prepare the transcripts in question, see § 120.57(1)(b)6, Fla. Stat. (1983); Smith v. Department of Health & Rehabilitative Services, 504 So. 2d 801 (Fla.2d DCA 1987), and thus no requirement that they be furnished without cost under section 443.041(2)(a), Florida Statutes (1983), as the appellants claim. Banfield v. United States Sugar Corp., 506 So. 2d 461 (Fla. 4th DCA 1987); see Harris v. Department of Corrections, 486 So. 2d 27 (Fla. 1st DCA 1986) (indigent appellants in non-criminal cases not entitled to free transcripts under section 57.081, Florida Statutes (1980)); Curran v. Florida Probation and Parole Commission, 498 So. 2d 629 (Fla.3d DCA 1986) (same); see also Harrell v. Department of Health and Rehabilitative Services, 361 So. 2d 715 (Fla. 4th DCA 1978) (same under pre-1980 version of section 57.081); Bower v. Connecticut General Life Insurance Co., 347 So. 2d 439 (Fla.3d DCA 1977) (same). The motions before us are therefore denied.
Like the courts in Banfield, Smith, Harrell and Curran, we deem the issue presented one of great public importance. We therefore certify the following question, identical to that framed in Banfield, to the Supreme Court:

*213 Whether a claimant in an unemployment compensation case may be charged a fee by the unemployment appeals commission for the provision of a transcript of the agency hearing.
Motions denied; question certified.